DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 4/27/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
The Office Action indicates that the disclosure is objected to because the specification fails to disclose a Brief Summary of the Invention. Applicant respectfully traverses the objection to the Specification. Applicant notes that there is no statutory requirement for including a Summary section. As outlined in MPEP 608.01(d) Brief Summary of Invention, "[a] brief summary of the invention indicating its nature and substance, which may include a statement of the object of the invention, should precede the detailed description. Such summary should, when set forth, be commensurate with the invention as claimed." (37 C.F.R. §1.73). Thus, Applicant respectfully submits that the summary "should precede the detailed description... when set forth." As the language includes the phrase "when set forth," it logically follows that there are instances when the brief summary of the invention would not be set forth, or else the drafters would not have included the original qualifier (e.g., when set forth) as it would have been superfluous. Accordingly, Applicant respectfully submits that a Brief Summary of the Invention is not required, but instead, may be included in an application. Accordingly, Applicant respectfully requests withdrawal of this objection. 
The examiner finds the applicant’s arguments to be sufficient, therefore the objection of the specification is hereby withdrawn. 
Applicant’s arguments, see pages 6-7, filed 4/27/2022, with respect to the rejection(s) of claim(s) Claims 1-6, 10, and 16-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis, in view of Paszek (US 2012/0205093 A1).
Applicant respectfully submits that Kotsonis fails to teach or suggest a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claims 1 and 16. Indeed, the Office Action indicates that "Kotsonis fails to disclose the downhole tool also comprising a passive arm connected to the lower arm and the tool body." Office Action, page 5. 
Moreover, Applicant respectfully submits that Krueger fails to remedy the deficiencies of Kotsonis set forth above with respect to amended independent claims 1 and 16. The Office Action alleges that "a passive arm (item 60, figure 4-7a) is connected to the lower arm (item 62, figure 4-7a via connection to item 70, figure 4-7a)." Krueger appears to disclose that a first push link 60 is connected at one end to upper link connector 70 and to lower link connector 50 at an opposite end. See Krueger, col. 4 line 67 - col. 5, line 2; and FIG. 4. Further, Krueger appears to disclose that a second push link 62 is connected to the upper link connector 70. See id. 
Thus, Krueger appears to teach or suggest a first push link connector 60 and second push link connector 62 that are each connected to upper link connector 70. However, Krueger appears to be silent regarding the first push link connector 60 being directly connected to the second push link connector 62. Moreover, Krueger appears to be silent regarding a passive arm being directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claims 1 and 16. 
Accordingly, Applicant respectfully submits that Kotsonis and Krueger, taken alone or in hypothetical combination, fail to teach or suggest a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claims 1 and 16. As such, Applicant respectfully submits that independent claims 1 and 16 and their respective dependent claims are allowable. Applicant therefore requests withdrawal of the rejection of amended independent claims 1 and 16 and their respective dependent claims under 35 U.S.C. § 103. 
While the examiner finds the applicant’s arguments and amendment sufficient to overcome the prior art rejection of Claims 1 and 16 in view of Kontonis and Krueger, the claims are not considered to be allowable. Please see new rejections in view of new prior art below.
Applicant’s arguments, see page 8, filed 4/27/2022, with respect to the rejection(s) of claim(s) Claims 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paszek (US 2012/0205093 A1), in view of Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis. 
Applicant respectfully submits that Krueger and Kotsonis, taken alone or in hypothetical combination fail to teach or suggest a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claim 12. 
Further, Applicant respectfully submits that Mitchell fails to remedy the deficiencies of Krueger and Kotsonis set forth above. As such, Applicant respectfully submits that Krueger, Kotsonis, and Mitchell, taken alone or in hypothetical combination fails to teach or suggest a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claim 12. 
Accordingly, Applicant asserts that amended independent claim 12 and its corresponding dependent claims are allowable. Applicant therefore respectfully requests withdrawal of the rejection of amended independent claim 12 and its dependent claims under 35 U.S.C. § 103.
second push link connector 62. Moreover, Krueger appears to be silent regarding a passive arm being directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claims 1 and 16. 
Accordingly, Applicant respectfully submits that Kotsonis and Krueger, taken alone or in hypothetical combination, fail to teach or suggest a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to a lower arm via a pin and slot arrangement, as generally recited by amended independent claims 1 and 16. As such, Applicant respectfully submits that independent claims 1 and 16 and their respective dependent claims are allowable. Applicant therefore requests withdrawal of the rejection of amended independent claims 1 and 16 and their respective dependent claims under 35 U.S.C. § 103. 
While the examiner finds the applicant’s arguments and amendment sufficient to overcome the prior art rejection of Claim 12 in view of Krueger and Kotsonis, the claims are not considered to be allowable. Please see new rejections in view of new prior art below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-7, 9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis, in view of Paszek (US 2012/0205093 A1). 
Regarding Claim 1, Kotsonis discloses a downhole tool comprising: 
	a tool body (item 10, figure 9) that is a structural support for the downhole tool (para. 0014-0015): 
	an upper arm (item 54, figure 9) attached at one end to the tool body (item 10, figure 9) (para. 0049): 
	a pad (item 56, figure 9) attached at an opposite end of the upper arm (item 54, figure 9) (para. 0049): 
	a lower arm (item 58, figure 9) attached at one end to a sliding block (item 60, figure 9) and attached to the pad (item 56, figure 9) at an opposite end of the lower arm (item 58, figure 9) (para. 0049).
Kotsonis fails to disclose the downhole tool also comprising a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slow arrangement. 
However, Paszek does disclose a downhole tool (see abstract – “a downhole controller for aligning downhole tools…”) comprising: 
	a tool body (item 20, figure 3) that is a structural support for the downhole tool (see abstract – “a downhole controller for aligning downhole tools…”); 
	an upper arm (item 61a, figure 3) attached at one end (via item 34, figure 3) to the tool body (item 20, figure 3); 
	a lower arm (item 61c, figure 3) attached at one end to a sliding block (item 36, figure 3); and 
	a passive arm (item 61b, figure 3) connected to the lower arm (item 61c, figure 3) and the tool body (item 20, figure 3), wherein the passive arm (item 61b, figure 3) is directly connected to the lower arm (item 61c, figure 3) via a pin and slot arrangement (item 82, figure 3) (para. 0011 and 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis to include the passive arm teachings of Paszek so that the downhole tool also comprises a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slow arrangement for the advantageous purpose of a downhole tool that is capable of being adapted properly in borehole casings that include discontinuities or interrupts of varying lengths as taught by Paszek in paragraph 0002.
Regarding Claim 2, Kotsonis in view of Paszek disclose the downhole tool of claim 1, further comprising one or more pins (see figure 9 connecting points – Kotsonis) that connect the upper arm (item 54, figure 9 – Kotsonis) to the tool body (item 10, figure 9 – Kotsonis) and the pad (item 56, figure 9 – Kotsonis).  
Regarding Claim 3, Kotsonis in view of Paszek disclose the downhole tool of claim 2, the one or more pins (see figure 9 connecting points – Kotsonis) connect the lower arm (item 58, figure 9 - Kotsonis) to the tool body (item 10, figure 9 – Kotsonis) and the sliding block (item 60, figure 9 – Kotsonis).  
Regarding Claim 6, Kotsonis in view of Paszek disclose the downhole tool of claim 1. wherein the passive arm (item 61b, figure 3 – Paszek) is connected at one end to the tool body (item 20, figure 3 - Paszek) by a pin (via item 36, figure 4 – “wherein the linkage bars and the first and second bulkheads… are coupled by a linkage pin” in Claim 5 – Paszek), and connected to the lower arm (item 61c, figure 3 - Paszek) by a second pin (item 82, figure 3 – para. 0011 – Paszek).  
Regarding Claim 7, Kotsonis in view of Paszek disclose the downhole tool of claim 6, wherein the second pin (item 82, figure 3 – para. 0011 – Paszek) is placed within a slot (para. 0012 – the receiving portion for the “pin/screw/any suitable part for achieving a hinged connection” of Paszek is considered to be a slot – Paszek) that is formed in the lower arm (item 61c, figure 3).  
Regarding Claim 9, Kotsonis in view of Paszek disclose the downhole tool of claim 1, wherein the passive arm (item 61b, figure 3 - Paszek) is attached inside (see figure 3 - Paszek) the lower arm (item 61c, figure 3 - Paszek).  
Regarding Claim 16, Kotsonis discloses a downhole tool comprising: 
	a tool body (item 10, figure 9) that is a structural support for the downhole tool (para. 0014-0015): 
	a pad (item 56, figure 9 – para. 0049): 
	a lower arm (item 58, figure 9) attached at one end to a sliding block (item 60, figure 9) and attached to the pad (item 56, figure 9) at an opposite end of the lower arm (item 58, figure 9) (para. 0049).
Kotsonis fails to disclose the downhole tool also comprising a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slow arrangement. 
However, Paszek does disclose a downhole tool (see abstract – “a downhole controller for aligning downhole tools…”) comprising: 
	a tool body (item 20, figure 3) that is a structural support for the downhole tool (see abstract – “a downhole controller for aligning downhole tools…”);  
	a lower arm (item 61c, figure 3) attached at one end to a sliding block (item 36, figure 3); and 
	a passive arm (item 61b, figure 3) connected to the lower arm (item 61c, figure 3) and the tool body, wherein the passive arm (item 61b, figure 3) is directly connected to the lower arm (item 61c, figure 3) via a pin and slot arrangement (item 82, figure 3) (para. 0011 and 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis to include the passive arm teachings of Paszek so that the downhole tool also comprises a passive arm connected to the lower arm and the tool body, wherein the passive arm is directly connected to the lower arm via a pin and slow arrangement for the advantageous purpose of a downhole tool that is capable of being adapted properly in borehole casings that include discontinuities or interrupts of varying lengths as taught by Paszek in paragraph 0002.
Regarding Claim 17, Kotsonis in view of Paszek disclose the downhole tool of claim 16. wherein the lower arm (item 58, figure 9 - Kotsonis) includes a slot (see figure 9 – slot that connects item 58 to item 56 - Kotsonis).
Regarding Claim 18, Kotsonis in view of Paszek disclose the downhole tool of claim 17, wherein the passive arm (item 61b, figure 3 – Paszek) includes a pin (item 82, figure 3) that is placed within the slot (para. 0012 – the receiving portion for the “pin/screw/any suitable part for achieving a hinged connection” of Paszek is considered to be a slot – Paszek).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis, in view of Paszek (US 2012/0205093 A1), as applied to Claim 1, in further view of Bittar et al. (US 7,746,078 B2), herein referred to as Bittar.
Regarding Claim 11, Kotsonis in view of Paszek disclose the downhole tool of claim 1.
Kotsonis in view of Paszek fail to disclose wherein the pad further comprises one or more electrodes.  
However, Bittar does disclose a downhole tool wherein the pad (see figure 9) further comprises wherein the pad further comprises one or more electrodes (col. 7, lines 40-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis in view of Paszek to include the pads further comprising electrodes as taught by Bittar for the advantageous purpose of performing resistivity measurements of the formation surrounding a borehole as taught by Bittar (col. 7, lines 39-54).
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paszek (US 2012/0205093 A1), in view of Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis.
Regarding Claim 12, Paszek discloses a method comprising: 
	disposing a downhole tool into a borehole (para. 0016), the downhole tool (see abstract – “a downhole controller for aligning downhole tools”) comprises: 
	an upper arm (item 61a, figure 3) attached at one end (via item 34, figure 3) to the tool body (item 20, figure 3); 
	a lower arm (item 61c, figure 3) attached to the downhole tool (see abstract – “a downhole controller for aligning downhole tools”) at one end (via item 36, figure 3); and 
	a passive arm (item 61b, figure 3) attached to the downhole tool (see abstract – “a downhole controller for aligning downhole tools”) at one end (via item 46, figure 3) and the lower arm (item 61c, figure 3) at an opposite end (via item 36, figure 3 – item 46 and item 36 are on opposite ends of the downhole tool shown in figure 3) of the passive arm (item 61b, figure 3); 
	applying a force (via item 30, figure 3) to a passive arm (item 61b, figure 3) (para. 0014-0015): 
	applying a second force (when force is exerted on arm 61b from compression spring 30, arm 61b then exerts a force onto arm 61c – see figure 3) from the passive arm (item 61b, figure 3) to the lower arm (item 61c, figure 3) in response to the force applied to the passive arm (item 61b, figure 3) and moving the lower arm (item 61c, figure 3) and the passive arm (item 61b, figure 3) in a longitudinal direction (along item 94/96, figure 3) along an axis of the downhole tool (see abstract – “a downhole controller for aligning downhole tools…”).
Paszek fails to disclose a pad attached to an opposite end of the upper arm and the pad (attached) at an -21 -Attorney Docket No. 1560-108202[2018-IPM-102808U1 US]opposite end of the lower arm.
However, Kotsonis does disclose a downhole tool with a pad (item 56, figure 9) attached to an opposite end of an upper arm (item 54, figure 9) and a pad (item 56, figure 9) at an -21 -Attorney Docket No. 1560-108202[2018-IPM-102808U1 US]opposite end of a lower arm (item 58, figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Paszek to include the pads as taught by Kotsonis so that the downhole tool also comprises pads that can extend or retract for contact with the borehole wall for the advantageous purpose of supporting the tool body in a central region of the borehole while distributing an anchoring force as taught by Kotsonis (para. 0016-0017).
Regarding Claim 13, Paszek in view of Kotsonis disclose the method of claim 12, further comprising applying a second force to the upper arm (the upper arm 61a receives force from the compression of spring 32 attached to the lower arm 61c – see figure 3 - Paszek).  
Regarding Claim 14, Paszek in view of Kotsonis disclose the method of claim 13, further comprising moving the upper arm (item 61a, figure 3 - Paszek) and the lower arm (item 61c, figure 3 – Paszek) in the longitudinal direction along the axis (see figure 3 with respect to item 94/96 - Paszek) of the downhole tool (see abstract – “a downhole controller for aligning downhole tools…”).
Regarding Claim 15, Krueger in view of Kotsonis disclose the method of claim 12, further comprising moving the pad radially inward (when the downhole tool as taught by Paszek including the pad as taught by Kotsonis is compressed – i.e. when springs 30 and 32 are fully compressed, the distance between the tool body connections of arms 61a, 61b, and 61c will increase and move them all inward toward the tool body, thus the pad of Kotsonis is considered to move radially inward toward the downhole tool).  
Allowable Subject Matter
Claims 4-5, 8, 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 1, further comprising a spring in which the sliding block is connected to at one end and an actuator is connected at the opposite end of the spring (highlighted for emphasis – Paszek discloses a spring in which the sliding block is connected to at one end but fails to disclose an actuator being connected at an opposite end.)
Claim 5 depends upon that of Claim 4, and requires all of the limitations of Claim 4, therefore Claim 5 is too objected as being dependent upon a rejected base claim. 
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 7, wherein the second pin is moveable along a longitudinal length of the slot (the references cited fail to disclose a slot with the ability for the pin to slide or move in a longitudinal direction).
Regarding Claim 10, Kotsonis in view of Krueger disclose the downhole tool of claim 1, wherein the passive arm is attached outside the lower arm.  
Regarding Claim 19, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 18, wherein the pin moves longitudinally within the slot (the references cited fail to disclose a slot with the ability for the pin to slide or move in a longitudinal direction).
Claim 20 depends upon that of Claim 19, and requires all of the limitations of Claim 19, therefore Claim 20 is too objected as being dependent upon a rejected base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the linkages provided to extend a pad against the inner wall of a borehole during the measurement operations of a borehole imager tool.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858